Exhibit 10.13

 

Translation of original document executed in Russian.

 

AGREEMENT NO. B - 322

On the Assignment of the Authority of the Singular Executive Body

 

Moscow

  24th of July, 2002

 

Closed Joint Stock Company “PIOGLOBAL Asset Management” (Federal Securities
Commission License No. 21-00-1-00003, dated April 17, 1996, on the conduct of
activity with respect to the management of investment funds, unit investment
funds and non-governmental pension funds), represented by its General Director,
Andrei Markovich Uspensky, acting on the basis of its charter, referred to
hereafter as the “Manager”, on the one side, and

 

Open Joint Stock Company “PIOGLOBAL Investment Fund” (Federal Securities
Commission License No. 25-000-1-00001, dated May 5, 1999, on the conduct of
investment fund activity), represented by the Chairman of its Board of
Directors, Stephen Kasnet, acting on the basis of its charter and the Minutes
No. 9 (114) of it Board of Directors, dated July 24, 2002, referred to hereafter
as the “Fund”, on the other side,

 

Referred to hereafter collectively as the “Parties”

 

Hereby terminate Agency Agreement No. V-271, dated September 7, 2000, by way of
replacement (agreement regarding the exchange of the initial obligations
existing between the Manager and the Fund prior to the moment of execution of
this Agreement with the provision of this Agreement), have entered into this
Agreement with respect to the following:

 

1. SUBJECT OF THE AGREEMENT

 

1.1 The Fund hereby assigns to the Manager the authority of the singular
executive body of the Fund, and the Manager hereby acquires the rights and
obligations with respect to the management of the Fund’s assets in accordance
with the Federal law of November 29, 2001 No. 156-FZ “On Investment Funds”
(hereafter referred to as the “Law on Investment Funds”), other legislation and
legal acts of the Russian Federation and normative acts of the Federal
Securities Commission of the Russian Federation (“FSC of Russia”), as well as
the Fund’s charter.

 

2. RIGHTS AND OBLIGATIONS OF THE MANAGER

 

2.1 The Manager has the right to perform all acts that the Fund’s singular
executive body has the right to perform under Russian legislation and the Fund’s
charter.

 

The scope of the Manager’s authority covers all issues regarding the management
of the on-going activities of the Fund, except for issues that are within the
exclusive authority of the general shareholders’ meeting or the Board of
Directors of the Fund and issues the resolution of which the Manager is not
authorized to undertake in accordance with the Fund’s charter or legislation in
force of the Russian Federation.

 

In performing its functions with respect to the management of the Fund, the
manager shall act on the basis of this Agreement and the Fund’s charter.

 

2.2 The Manager is obligated:

 

  2.2.1  to act in the interests of the Fund, reasonably and in good faith in
connection with the exercise of its rights and the performance of its
obligations under this Agreement;

 

1



--------------------------------------------------------------------------------

  2.2.2  to present to the Board of Directors of the Fund prior to the Fund’s
general shareholders’ meeting a report regarding the Fund’s activities together
with all necessary materials, as well as proposals with respect to the Fund’s
investment policies;

 

  2.2.3  to arrange for the performance of the Fund’s obligations provided for
in acts of the FSC of Russia and the Fund’s agreements with the Fund’s
specialized depository with respect to the safekeeping of the Fund’s property
and registration of rights to the Fund’s property by the specialized depository,
and the monitoring of the disposition of this property. To provide the Fund’s
specialized depository with all documents and information necessary for the
safekeeping by it of the Fund’s property and registration of the rights to the
Fund’s property, and for monitoring the disposition of this property;

 

  2.2.4  to provide to the FSC of Russia reports according procedures
established by the FSC of Russia;

 

  2.2.5  to disclose information regarding the Fund in accordance with Chapter
XII of the Law on Investment Funds and the requirements of acts of the FSC of
Russia;

 

  2.2.6  to arrange for the maintenance of the Fund’s accounting books and
records, and quarterly, no later than one month after the end of the accounting
quarter, to provide the Fund’s Board of Directors with documents stipulated by
normative acts of the FSC of Russia;

 

  2.2.7  to arrange for the maintenance of a register of inscribed securities of
the Fund and to monitor the proper maintenance of this register;

 

  2.2.8  to execute and terminate in the name of the Fund the following
agreements and contracts:

 

  1. with the specialized depository (provided that the agreement corresponds to
the requirements of Article 44 of the Las on Investment Funds)- for the
safekeeping and registration of rights to the Fund’s property, providing for the
Manager’s obligations:

 

  •   to transfer property belonging to the Fund for registration and (or)
safekeeping to the specialized depository, unless normative acts of the Russian
Federation provide otherwise for certain types of property;

 

  •   to transfer to the specialized depository copies of all original documents
relating to the property belonging to the Fund, as well as original copies of
documents confirming rights to real estate promptly after such documents are
drawn up or received;

 

  2. with the specialized registrar – for the maintenance of the register of
holders of the Fund’s securities;

 

  3. with the independent appraiser – for the determination of the market value
(appraisal) of Fund’s property that is not recognizably quoted;

 

  4. with the auditor – on the conduct of the annual as well as, if necessary,
other audits in accordance with Articles 49 and 50 of the Law on Investment
Funds,

 

and to arrange for the performance of the Fund’s obligations set forth in such
agreements.

 

The terms and conditions of the above – reference agreements must provide that
they enter into force after they are approved by the Fund’s Board of Directors.

 

Payment for services of the specialized depository, the specialized registrar,
the independent appraiser and auditory shall be made out of the Fund’s property.

 

2



--------------------------------------------------------------------------------

  2.2.9 to ensure that dividends are paid to the Fund’s shareholders correctly
and in full;

 

  2.2.10  in the event the Manager declines to perform its obligations, to
provide the Fund’s Board of Directors and the FSC of Russia with at least 60
days prior notice of the termination of the performance of the Manager’s
obligations, and to transfer to the new manager, within 5 (five) days after the
termination of the performance of the Manager’s obligations, all documents and
property (including cash) belonging the Fund that are in the Manager’s
possession;

 

  2.2.11 to satisfy other requirements set forth in the legislation of the
Russian Federation.

 

2.3 The Manager has the right:

 

  2.3.1  to execute in the name of the Fund transactions with securities, real
estate, property rights to real estate and other assets of the Fund,
transactions with cash for investment in securities, real estate, property
rights to real estate, and other transactions with the Fund’s assets in
accordance with legislation in force of the Russian Federation, the Fund’s
charter and its investment declaration;

 

  2.3.2  to use the Fund’s cash to fund expenditures associated with the Fund’s
activities;

 

  2.3.3  to represent the Fund before governmental authorities, local
governmental authorities, courts and commercial and other organizations;

 

  2.3.4  to receive compensation for the performance of its obligations under
this agreement in an amount and within the time frames established by section 4
of this Agreement;

 

  2.3.5  in situations provided for by the Law on Investment Funds, to decline
to perform its obligations under this agreement.

 

2.4 With the aim of exercising the authority provided for under the Fund’s
charter and this Agreement, the Manager has the right to authorize individuals
and other legal entities to perform in the mane of the Fund certain acts that
are within the scope of authority of the Manager. An applicable written
authorization (power of attorney) shall be issued by the Manager’s singular
executive body in the name of the Fund.

 

2.5 The Manager does not have the right, in the name of the Fund:

 

  2.5.1  to acquire, using the Fund’s assets, investments that are not
stipulated in the Fund’s investment declaration;

 

  2.5.2  to alienate property belonging to the Fund without compensation;

 

  2.5.3  to assume the obligation to transfer property which at the moment of
assumption of such obligation, does not belong to the Fund, except for
transactions with securities that are conducted through a market maker, the
rules of which provide for delivery against payment;

 

  2.5.4  to provide loans using property belonging to the Fund;

 

  2.5.5  to obtain loans if the total amount if indebtedness of the Fund with
respect to all loan agreements and credit agreements if more than 10% (ten
percent) of the book value of the assets at the last accounting date;

 

  2.5.6  to use property belonging to the Fund for securing the performance of
the Manager’s own obligations or the obligations of third parties;

 

3



--------------------------------------------------------------------------------

  2.5.7  to serve as a guarantor and surety for the performance of obligations
of third parties;

 

  2.5.8  to acquire, using property belonging to the Fund, investments from the
Manager’s affiliates except for securities that are included in the listings of
market makers;

 

  2.5.9  to acquire as the Fund’s property securities issued by the Manager, the
specialized depository or their affiliated entities except for securities
included in the listing of a market maker and units of unit funds of the Manager
that are acquired for the purpose of creating a unit fund or funds out of the
Fund’s property;

 

  2.5.10  to perform forward and futures transactions and to acquire derivative
securities except for transactions with options, futures and forward contracts
performed with the aim of reducing the risk of a decrease in value of the Fund’s
assets; provided that the amount of the obligations with respect to options, as
well as forward and futures contracts, indicated in this paragraph may not
comprise more than 10% (ten percent) of the value of the Fund’s assets;

 

  2.5.11 to perform transactions as a result of which the requirements of the
Law on Investment Funds and other normative legal acts of the Russian Federation
including requirements regarding the structure of the Fund’s assets, will be
violated.

 

  2.6 The Manager does not have the right:

 

  2.6.1  to convey its own property to the Fun except for situations provided
for in the acts of the FSC of Russia;

 

  2.6.2  to acquire property belonging to the Fund except in the event of
receiving compensation in accordance with this Agreement;

 

  2.6.3  to perform other acts prohibited by acts of the FSC of Russia.

 

3. RIGHTS AND OBLIGATIONS OF THE FUND.

 

3.1 The Fund is obligated to ensure all the necessary conditions and to provide
all the necessary documents for the Manager to perform its obligations under
this Agreement.

 

3.2 The Fund is obligated to transfer to the Manager the Fund’s seal and the
right to sign documents, as well as to perform other acts in order to provide
the Manager with the authorities necessary for the performance by the Manager in
the Fund’s name of its obligations under this Agreement and the Fund’s charter.

 

3.3 The Fund shall be obligated to pay promptly and in full the Manager’s
compensation within the time frames and in the amounts provided for under the
provisions of Section 4 of this Agreement.

 

4. AMOUNT OF COMPENSATION AND CALCULATION PROCEDURES.

 

4.1 The manager’s annual compensation is 5% (five percent) of the average annual
vale of the Fund’s net assets (procedures for calculating the average annual
value of the Fund’s net assets is determined by the FSC of Russia) plus VAT.

 

4.2 The Manager’s compensation shall be paid out of the Fund’s property.

 

4



--------------------------------------------------------------------------------

4.3 Compensation shall be paid monthly on the basis of data contained in the
statements of the value of Fund’s net assets on the last day of the preceding
accounting quarter. Payment of compensation to the manager shall be made in
accordance with procedures established by acts of the FSC of Russia.

 

4.4 Compensation shall be paid monthly on the basis of acts signed by authorized
representatives of the Parties. Such acts shall be integral parts of this
Agreement and the Parties shall have the right to establish an amount of
compensation in such acts that differs from that set forth in point 4.1 of this
Agreement, provided that they satisfy the requirement, set forth I Russian
legislation, that the amount of compensation paid to the Manager, the
specialized depository, the specialized registrar, the independent appraiser and
the auditor of the Fund may not exceed 10% (ten percent) of the average annual
value of the Fund’s net assets, including VAT.

 

4.5 The Fund shall not reimburse any of the Manager’s expenses except for
expenses indicated in paragraph 3 of Article 41 of the Law on Investment Funds,
the reimbursement of which is made directly out of the Fund’s property.

 

5. FINAL PROVISIONS.

 

5.1 This Agreement shall enter into force from the moment of its execution by
the Parties.

 

5.2 The term of this Agreement is indefinite.

 

5.3 This Agreement may terminate din advance:

 

  5.3.1  by mutual agreement of the Parties;

 

  5.3.2  at the Fund’s initiative on the basis of a decision by the Fund’s Board
of Directors, effective one month after receipt by the Manager of a
corresponding notice from the Fund;

 

  5.3.3  at the Manager’s initiative, effective three months after receipt by
the Fund’s Board of Directors (Chairman or Secretary of the Board of Directors )
of a corresponding notice from the Manager;

 

  5.3.4  in the even of a judgment annulling, or the termination of the term of,
the Manager’s or the Fund’s license.

 

5.4 This Agreement has been prepared in tow counterparts, each having equal
legal force – one counterpart for each of the Parties.

 

6. ADDRESSES AND REQUISITES OF THE PARTIES.

 

Fund

--------------------------------------------------------------------------------

 

Manager

--------------------------------------------------------------------------------

Open Joint Stock Company

“PIOGLOBAL Investment Fund”

  Closed Joint Stock Company “PIOGLOBAL Asset Management” ul. Smolnaya, 24/D,
125445 Moscow   ul. Smolnaya, 24/D, 125445 Moscow

acct#40701-810-6-0070-0100065

at ZAO KB “Citibank”, Moscow

corresp. Acct. #30101-810-3-0000-0000202

 

acct#40701-810-5-0070-0126013

at ZAO KB “Citibank”, Moscow

corresp. Acct. #30101-810-3-0000-0000202

 

5



--------------------------------------------------------------------------------

BIK 044525202

     

BIK 044525202

Chairman of the Board of Directors

     

General Director

/s/    STEPHEN G. KASNET               /s/    ANDREI M. USPENSKY         Stephen
G. Kasnet       Andrei M. Uspensky

(Company seal)

     

(Company seal)

 

6



--------------------------------------------------------------------------------

Exhibit 10.13 Management Agreement No. B 322 dated as of July 24, 2002 by and
between Closed Joint-Stock Company “PIOGLOBAL Asset Management” and Open
Joint-Stock Company “PIOGLOBAL Investment Fund”

 

[HARBOR GLOBAL COMPANY LTD. LETTERHEAD]

 

The undersigned hereby certifies that the translation of Exhibit 10.13 -
Management Agreement No. B 322 dated as of July 24, 2002 by and between Closed
Joint-Stock Company “PIOGLOBAL Asset Management” and Open Joint-Stock Company
“PIOGLOBAL Investment Fund” to which this certification is attached is a fair
and accurate translation of the original document executed in Russian.

 

Dated: March 8, 2005

 

/s/    DONALD H. HUNTER        

Name:

  Donald H. Hunter

Title:

  Chief Financial Officer

 

7